Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on February 4, 2021.  Claims 12-13, 18, and 20 have been amended, claims 14-15, cancelled. No claim has been newly added.  Accordingly, claims 12-13 and 17-20 are pending and under consideration on the merit.

Withdrawn Disclosure Objection
The disclosure objection due to informalities is hereby withdrawn in view of amendments dated 02/04/21.  

Withdrawn Claim Objection
The claim objections due to informalities is hereby withdrawn in view of amendments dated 02/04/21.  

Withdrawn Claim Rejections - 35 USC § 101
The claim rejections under 35 U.S.C. 101 is hereby withdrawn in view of amendments dated 02/04/21.
  
Withdrawn Claim Rejections - 35 USC § 112(b)



Withdrawn Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 is hereby withdrawn in view of amendments dated 02/04/21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Meyer  et al (“Meyer”, US 20140242020 A1, published August 28, 2014) and  Ravasio et al (“Ravasio”, WO 2007/003658 A1, published December 5, 2013, discloses a gel formulation comprising ingredients of tocopheryl acetate, Caprylic/Capric Triglyceride, (pseudo-)ceramides, hydrogenated castor oil, beeswax.  However, neither Meyer nor Ravasio teach all ingredients inclusively as claimed. In addition, neither Meyer nor Ravasio teach vitamin E in the amount of 10-50%.  Thus, Meyer and Ravasio, alone or combination does not anticipate nor render obvious the hydrophobic gel formulation. 
In conclusion, the case is allowed for the reasons set forth in applicants arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12-13 and 17-20 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617